EXHIBIT 99.1 FARMER MAC NEWS FOR IMMEDIATE RELEASE CONTACT December 16, 2008 Mary Waters Farmer Mac 202-872-7700 FARMER MAC RAISES $50 MILLION OF NEW CAPITAL –Further Strengthens Regulatory Capital Base– –Positioned to Build Business Volume– –Declares $0.10 Per Share Quarterly Common Stock Dividend– Washington, D.C. — The Federal Agricultural Mortgage Corporation (Farmer Mac, NYSE: AGM and AGM.A) today announced that it has further strengthened its regulatory capital position by raising $50 million of new capital.This was accomplished yesterday through the issuance of $85 million of new preferred stock and the retirement of $35million of existing preferred stock. Since
